Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The Villas of Mount Pleasant, LLC, d/b/a              Appeal from the 276th District Court of
Greenhill Villas, f/d/b/a Villas of Mount             Titus County, Texas (Tr. Ct. No. 37,338).
Pleasant, Mt. Pleasant Operators, LLC, and            Opinion delivered by Justice Carter, Chief
Lloyd Douglas, Appellants                             Justice Morriss and Justice Moseley
                                                      participating.
No. 06-14-00045-CV         v.

Kyle King, Individually, as Administrator
of the Estate of Marilou Whatley King,
Deceased, and on behalf of the Wrongful
Death Beneficiaries of Marilou Whatley
King, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellee, Kyle King, pay all costs of this appeal.


                                                       RENDERED DECEMBER 31, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk